Citation Nr: 0733905	
Decision Date: 10/26/07    Archive Date: 11/07/07	

DOCKET NO.  03-03 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
disorder, and if so, whether service connection is warranted.   

2.  Entitlement to service connection for a leg disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
August 10, 1965, to August 27, 1965, appealed that decision 
to the BVA and the case was referred to the Board for 
appellate review.  In February 2004, the Board returned the 
case for additional development, and the case was 
subsequently returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  A BVA decision dated in June 1967 denied service 
connection for a left hip disorder.  

2.  The evidence associated with the claims file subsequent 
to the June 1967 BVA decision includes relevant official 
service department records that existed and had not been 
associated with the claims file when the VA first decided the 
claim.  

3.  A left hip disorder, specifically congenital dysplasia of 
the left hip, clearly and unmistakably existed prior to 
service.  

4.  The preexisting left hip dysplasia did not increase in 
severity during service.

5.  Any other disorder of the left hip that may present, 
including degenerative joint disease, was not manifested 
during service, or for many years following separation from 
service and is not shown to be causally or etiologically 
related to service.  

6.  A leg disorder was not manifested during service, and any 
leg disorder that may currently be present is not shown to be 
causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The June 1967 BVA decision, which denied service 
connection for a left hip disorder, is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2007).  

2.  The evidence received subsequent to the Board's June 1967 
decision is new and material, and the claim for entitlement 
to service connection for a left hip disorder is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 20.1105 (2007).  

3.  A left hip disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).  

4.  A leg disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.304 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in December 2001, February 2004, April 2004 
and June 2006.  The RO also provided assistance to the 
veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  





In this regard, the Board returned the case in February 2004 
to assist the veteran in obtaining relevant and pertinent 
evidence, including service medical records, private medical 
records and records from the Social Security Administration.  
While some private medical records were obtained, as well as 
additional service medical records, some records were 
unobtainable, as the custodians of those records indicated 
that the requested records either could not be located or 
were no longer in existence.  The veteran was informed of 
these developments and indicated in a statement dated in 
April 2006 that he had no other information or evidence to 
submit to substantiate his claim other than a statement from 
a private physician attached to that statement.  

Since the veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide this appeal, and have 
not argued that any error or deficiency in the accomplishment 
of the duty to notify and duty to assist has prejudiced him 
in the adjudication of his appeal, Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006), the Board finds that all procurable 
evidence has been obtained and that no further assistance is 
necessary or notice is necessary in this case.   

In this case, a VA examination is not required as the record 
is absent for competent evidence that the veteran's pre-
service left hip disorder was aggravated during service or 
that he has a leg disorder that may be associated with 
service, as discussed below.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal.  

The veteran essentially contends that his left hip was 
aggravated during service training and that he sustained a 
leg injury while training in boot camp as a result of 
marching five consecutive days, approximately 10 to 12 hours 
a day.  The veteran reports that during that time his left 
knee locked up.  Therefore, he believes he is 




entitled to service connection for congenital dysplasia of 
the left hip and a disorder of the legs.  

The veteran's claim for service connection for a left hip 
disorder was previously considered and denied by the Board in 
a decision dated in June 1967.  In that decision, the Board 
concluded that congenital dysplasia clearly and unmistakably 
preexisted active service and that the presumption of 
soundness which arose at the time of service entry had been 
rebutted.  That decision also concluded that the hip 
disability was a congenital defect which was not a disease or 
injury within the meaning of applicable legislation and that 
a chronic disability of the left hip was not incurred in or 
aggravated by active service.  The Board's June 1967 decision 
represents a final decision.  38 U.S.C.A. § 7103(a); 
38 C.F.R. §§ 20.1100(a), 20.1104.  

The veteran subsequently requested that his claim for service 
connection for a left hip disorder be reopened.  As general 
rule, a claim shall be reopened and reviewed if new and 
material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after 
the last disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition, 38 C.F.R. § 3.156(c) provides that when new and 
material evidence consists of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by the 
RO.  This comprehends official service department records 
which presumably have been misplaced and have now been 
located and forwarded to the VA.  

The Board acknowledges that effective September 6, 2006, the 
definition of new and material evidence as it pertains to 
service department records was amended and expanded.  
38 C.F.R. § 3.156(c) now provides and notwithstanding any 
other section in this part pertaining to new and material 
evidence, at any time after VA issues a decision on a claim, 
if the VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when the VA 
first decided the claim, the VA will reconsider the claim.  
Such records include, but are not limited to service records 
that are related to a claimed in service event, injury or 
disease, regardless of whether such records mention the 
veteran by name and additional service records forwarded by 
the Department of Defense or the service department to the VA 
anytime after the VA's original request for service records.  
38 C.F.R. § 3.156(c) (2007).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  VA may then proceed to the merits of the claim on 
the basis of all of the evidence of record.

The evidence associated with the claims file subsequent to 
the Board's June 1967 rating decision consists of additional 
private and VA medical records and service medical records 
received in March 2004.  Without addressing each item of 
evidence, the Board finds that the service medical records 
constitute new and material evidence that is sufficient to 
reopen the previously denied claim, regardless of whether the 
previous or amended version of 38 C.F.R. § 3.156(c) is 
applied in this case.  

The service medical records are new, in that they were not 
previously of record.  They are also material because they 
are relevant to the veteran's claim and pertain to his 
claimed service-connected disability.  In particular, these 
records include an August 1965 Report of Board of Medical 
Survey that does not appear to have been of record and 
considered at the time of the June 1967 BVA decision.  
Therefore, the Board finds that new and material evidence has 
been submitted to reopen the previously denied claim for 
service connection for a left hip disorder.  It is not 
prejudicial to the veteran for the Board to consider his 
claim on the merits, as the RO essentially denied the claim 
on the merits in April 2003, and the veteran has presented 
argument on the issue of entitlement to service connection.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation on a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and 




unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertinent to the manifestation 
of the disability prior to, during and subsequent to service.  
Id.  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).  Accordingly, "a lasting worsening of the condition" 
-- that is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before the VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 03-2003 (July 16, 2003).

To the extent that the veteran's left hip disorder has been 
characterized as a congenital defect, congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9 (2007).  In the absence of superimposed disease or 
injury, service connection may not be allowed for a 
congenital defect.

The veteran's service medical records include a report of a 
medical examination performed in May 1965 in connection with 
his entry into service.  No defects or abnormalities of the 
legs or left hip were noted on that examination.  Service 
medical records reflect that on August 11, 1965, one day 
after entering service, a physical examination conducted upon 
reporting for recruit training recorded defects noted as 
"knock-kneed and increased lumbar lordosis has pain in 
knees."  The veteran was admitted for evaluation.  An 
orthopedic consultation performed several days later in 
August 1965 recorded that the veteran reported that he had 
always had pain and stiffness in his left hip and knee after 
marching and that he had been evaluated three years ago 
because of an abnormal gait but that no specific diagnosis 
was provided.  Examination of the knees was within normal 
limits and following the examination the impression was old 
congenital hip dysplasia.  It was advised that in view of the 
veteran's symptoms and his obesity the examiner did not feel 
that the veteran met the minimum requirements for enlistment.  

A report of a Board of Medical Survey dated in August 1965 
indicated that according to the veteran's own statement, 
which was accepted by the Board, he had always had pain and 
stiffness in his left hip with any increase in physical 
activity.  A previous history of medical help because of an 
abnormal gait was again noted.  As for the veteran's service 
history, it was noted that he had two weeks of active service 
and that upon arrival at the U.S. Naval Training Center he 
was sent from the receiving and outfitting unit to the 
medical evaluation unit because of his symptomatology, which 
at that time was limited to pain in the left hip.  The 
veteran was then sent to the orthopedic department for 
further evaluation.  The Medical Survey concluded that in 
view of the physical findings, the past medical history and 
the difficulty that might be anticipated in recruit training, 
the veteran must be considered incapacitated for further duty 
in the naval service.  It was the judgment and opinion of the 
Board that the diagnosis was congenital dysplasia of the left 
hip which existed prior to enlistment and that the veteran 
did not meet the minimum standards for enlistment or 
induction into Naval Service.  It was further the judgment 
and opinion of the Board that the veteran was unfit for 
further Naval Service by reason of a physical disability and 
that the physical disability was neither incurred in, nor 
aggravated by the period of active service.  

Private medical records received in connection with the 
veteran's current appeal reflect that he was hospitalized in 
April 1961 with a chief complaint of obesity and knock-knees.  
It was noted that about three years ago the veteran's mother 
noted that his gait was unusual and that he was unable to run 
very well and often complained of leg tiredness.  He was 
considered to be knock-kneed since that time.  It was noted 
that the veteran had been followed by the Washington State 
Crippled Children's Services for his obesity and genu valgum.  
The veteran was seen in the Department of Orthopedics who 
felt that the veteran demonstrated a flexion contracture of 
both hips with a genu valgus.  They also felt that there was 
evidence of a tight gastrocnemius muscle with a resulting 
flexion deformity of the knees.  Combined physical therapy 
and surgical treatment was felt to be the best method for 
correcting these deformities, specifically hip flexion and 
gastrocnemius releases.  The discharge diagnoses were 
cerebral diplegia, probably secondary to prematurity, genu 
valgus, pes planus, mild hip and knee flexion, and exogenous 
obesity.  

A November 1966 statement from Max M. Bocek, M.D. related the 
preservice diagnoses and felt there was no reason to change 
those diagnoses.  It was noted that the veteran reported that 
he had been drafted into the service and that while drilling 
on his two weeks of basic training he developed pain in the 
back of the hips and experienced stiffness in the back and 
developed soreness in the area of the low back that made it 
impossible for him to stand for too long a time without 
having a great deal of discomfort and pain.  The veteran 
stated that even walking for any distance the vibration of 
the impact of the feet on the ground seemed to cause this to 
be worse.  The physician also was unable to explain why the 
surgery recommended prior to service was not performed.  

Subsequently dated VA medical record showed that the veteran 
was seen for lower extremity pain in 2002.  A record dated in 
January 2002 showed the veteran was seen for complaints of 
pain in his knees and physical examination at that time 
disclosed that the left lower leg had atrophied muscles and 
that the veteran was walking abnormally on a left knee with a 
brace.  A record dated in July 2002 shows the veteran was 
seen for pain in the back and hip.  It was indicated that the 
veteran was known to have mild cerebral palsy and dyslexia 
since his teens.  It was noted that his orthopedic physician 
had diagnosed the veteran as having degenerative joint 
disease of the hip.  A record dated in August 2002 showed 
that on examination the veteran was unable to walk as he was 
in a wheelchair with a left knee brace.  The lower legs were 
thin and atrophic bilaterally due to disuse.  A comment in 
that record indicated that the veteran was to have X-rays to 
rule out degenerative joint disease but that most likely it 
was a muscle problem due to disuse atrophy.  

A May 2005 statement from Mark Sauerwein, M.D. related that 
the veteran suffered from spastic diplegia with chronic back 
and hip problems which caused him extreme difficulty in 
walking.  It was noted that the veteran used a wheelchair 
most of the time to get around and that these problems 
constituted a disability which was permanent.  

Based on this record, the Board finds that service connection 
for a left hip disorder and for a leg disorder is not 
established.  With respect to the veteran's claim for service 
connection for a left hip disorder, the medical evidence 
clearly shows that the veteran had a left hip disorder when 
he entered service, despite the absence of any notation on 
the physical examination performed in connection with the 
veteran's entry into service.  Records dated in April 1961 
(prior to service) clearly show that the veteran was seen for 
complaints associated with his left hip and that surgery was 
recommended.  While no defects or abnormalities were noted at 
the time of the physical examination performed in May 1965 in 
connection with the veteran's entry into service, service 
medical records clearly show that the veteran was referred 
for evaluation one day following his entry into service.  As 
such, these records do not document that the veteran 
sustained any injury to his lower extremities during service 
or that his symptomatology arose following marching five 
consecutive days approximately 10 to 12 hours a day.  

Service physicians simply identified obvious and apparent 
symptomatology the day following the veteran's entry into 
service and referred him for evaluation, which resulted in a 
diagnosis of congenital dysplasia of the left hip that had 
existed prior to service and had not been aggravated during 
service.  Service physicians also concluded that because of 
that diagnosis the veteran did not meet the minimum standards 
for enlistment or induction and was discharged from service 
as a result of his left hip disability.  In doing so, service 
physicians evaluated the veteran's statements regarding the 
symptomatology he experienced prior to service and accepted 
that statement as accurate in reaching a conclusion that the 
veteran's disability existed prior to service and was not 
aggravated during service.  

The Board finds that the veteran entered into service with a 
preexisting left hip disability and that the evidence is 
sufficient to rebut the presumption of soundness which arose 
by the failure to note that disability on the physical 
examination performed in connection with the veteran's entry 
into service.  Medical records dated prior to service clearly 
reflect that the veteran was seen for similar symptomatology 
as he was seen for during service.  While the Board 
acknowledges that the pre-service diagnosis and the service 
diagnosis were not identical, both diagnoses were used to 
represent similar symptomatology that had been present prior 
to and during service.  Therefore, the Board concludes that a 
left hip disorder, specifically congenital dysplasia of the 
left hip, clearly and unmistakably existed prior to service.

The Board also finds that the veteran's preexisting left hip 
disability did not increase in severity during service.  The 
veteran had not even begun training when on the day following 
his entry into service, he was referred for evaluation of 
apparent symptomatology, including an abnormal gait.  Once 
that disorder was evaluated and diagnosed, service physicians 
concluded that the veteran did not meet procurement standards 
and recommended that he be separated from service.  Under 
these facts, the Board finds that the evidence does not 
demonstrate that the veteran's preexisting left hip 
disability underwent any increase in severity during service 
and therefore, it was not aggravated during service.  

This conclusion is supported by the similarity of 
symptomatology reported prior to, during, and following 
separation from service at the time the veteran was evaluated 
by Dr. Bocek in November 1966.  The fact that surgery was 
recommended prior to service, which was not performed prior 
to the veteran's entry into service, indicates that the 
veteran had a type of disability that was not going to 
improve without 




surgical intervention, a fact noted by Dr. Bocek at the time 
of his November 1966 evaluation.  The Board also notes that 
there was no medical opinion of record which suggests that 
the veteran's preexisting left hip disorder increased in 
severity during service, and the only medical opinion 
regarding that question of record is that from service 
physicians who had an opportunity to review the veteran's 
history, evaluate the disability, and conclude that he was 
unfit for service.  Therefore, the Board concludes that 
service connection for a left hip disorder is not 
established.  

Any other disorder of the left hip that may present, 
including degenerative joint disease, was not manifested 
during service, or for many years following separation from 
service, and is not shown to be causally or etiologically 
related to service.

The Board has considered the lay statements of record, 
including from M.R. and M.Z., concerning observations of the 
veteran's symptoms prior to and after service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Although competent as to observations of symptoms, these lay 
statements are not competent to establish that the veteran's 
pre-service left hip disorder increased in severity during 
service, or that a left hip disorder had its onset during 
service.  The medical evidence of record, as discussed above, 
is more persuasive on this matter.

With respect to the veteran's claim for service connection 
for a leg disorder, the service medical records do not show 
that he was seen for complaints, treatment or a diagnosis of 
a leg disorder, beyond that associated with the preexisting 
left hip disorder.  While the medical evidence clearly 
reflects that the veteran had been diagnosed as having a knee 
disorder prior to entry into service, no such disorder was 
identified, treated or diagnosed during service.  In 
addition, the record does not reflect that the veteran 
sustained an injury to his legs as he related in his 
Substantive Appeal.  

And while the record reflects that the veteran has been seen 
for lower extremity pain, possibly due to degenerative joint 
disease, there is no suggestion from the evidence that any 
disorder of the legs is in any way related to service.  In 
the absence of evidence which documents a diagnosed disorder 
of the legs, as well as medical evidence which relates a 
currently diagnosed leg disorder to service, the Board finds 
that the evidence is against the veteran's claim for service 
connection for a leg disorder.  

Given the medical evidence against the claim, for the Board 
to conclude that a leg disorder had its origin during service 
in these circumstances would be speculation, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in 
the absence of a present disability that is related to 
service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current leg disorder and of a nexus 
between a current disability and service by way of letters 
from the RO to him, but he has failed to do so.  A claimant 
has the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the veteran was clearly advised of the need to 
submit medical evidence of a current leg disorder and of a 
relationship between a current disability and an injury, 
disease or event in service.  While the veteran is clearly of 
the opinion that he has a leg disorder that is related to 
service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or the etiology of a medical disorder.  
Espiritu v. 


Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board concludes that service connection for a leg disorder 
not established. 


ORDER

New and material evidence having been submitted, the claim 
for service connection for a left hip disorder is reopended, 
and to this extent, the appeal is granted.

Service connection for a left hip disorder is denied.

Service connection for a leg disorder is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


